DISMISSED and Opinion Filed March 3, 2020




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01409-CV

               DRIVER PIPELINE COMPANY, INC., Appellant
                                 V.
  CLAUDIA NINO, JESUS ESPINOZA, JR., SYLVIA ESPINOZA, JESUS MEDINA
 ESPINOZA, OLIVIA ESPINOZA, PAULA WYATT, AND THE WYATT LAW FIRM,
                              Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-01630

                               MEMORANDUM OPINION
                           Before Justices Whitehill, Molberg, and Nowell
                                    Opinion by Justice Whitehill
       Seeking to appeal the trial court’s interlocutory order denying its motion to reconsider the

dismissal of its claims against appellees under Texas Rule of Civil Procedure 91a, appellant has

filed a petition for permissive appeal. We deny the petition and dismiss the appeal for want of

jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f); TEX. R. APP. P. 28.3, 42.3(a);

Bethel v. Quilling, Selander, Lownds, Winslett & Moser, P.C., No. 18-0595, 2019 WL 8012729,

*3 (Tex. Feb. 21, 2020).


                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

191409F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DRIVER PIPELINE COMPANY, INC.,                    On Appeal from the 101st Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-19-01630.
 No. 05-19-01409-CV        V.                      Opinion delivered by Justice Whitehill,
                                                   Justices Molberg and Nowell participating.
 CLAUDIA NINO, JESUS ESPINOZA,
 JR., SYLVIA ESPINOZA, JESUS
 MEDINA ESPINOZA, OLIVIA
 ESPINOZA, PAULA WYATT, AND THE
 WYATT LAW FIRM, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellees Claudia Nino, Jesus Espinoza, Jr., Sylvia Espinoza, Jesus
Medina Espinoza, Olivia Espinoza, Paula Wyatt, and The Wyatt Law Firm recover their costs, if
any, of this appeal from appellant Driver Pipeline Company, Inc.


Judgment entered March 3, 2020




                                             –2–